



 
 


 
Exhibit 10.1



MEMORANDUM OF UNDERSTANDING
FOR MARKET TRANSITION


This MEMORANDUM OF UNDERSTANDING (the "MOU") is made and entered into as of the
17th day of March, 2017 (the "Effective Date") by and between POSCO Energy Co.,
Ltd., a corporation duly organized and existing under the laws of the Republic
of Korea ("Korea"), having its principal place of business at POSCO Center, 440
Teheranr-ro, Gangnam-Gu, Seoul, 135-777, Korea ("POSCO Energy") and Fuel Cell
Energy, Inc., a corporation duly organized and existing under the laws of the
state of Delaware having a place of business at 3 Great Pasture Rd., Danbury, CT
06810 ("FCE"). POSCO Energy and FCE are sometimes referred to herein
individually as a "Party" and collectively as the "Parties".




RECITALS


WHEREAS, POSCO Energy is currently engaged in conducting fuel cell business
including but not limited to manufacturing fuel cell products in Korea and
selling and servicing fuel cell products in various Asian countries including
South Korea through a series of agreements with FCE, including but not limited
to certain licensing agreements, a securities purchase agreement, an alliance
agreement and other agreements (the “Agreements”); and


WHEREAS, FCE has developed, continues to develop and owns certain fuel cell
related technology, including, but not limited to, those based on Molten
Carbonate Fuel Cell ("MCFC") technology and applications, and is engaged in
conducting fuel cell manufacturing and related business throughout the world;
and


WHEREAS, the Parties have determined that in order to capitalize on the current
market opportunities in both South Korea and other parts of Asia, it would be
beneficial for both Parties to further discuss and collaborate on market
strategies of fuel cell business in all of Asia, including South Korea, in order
to leverage mutual experience and expertise to grow the global business and to
maintain desired level of service to existing fuel cell fleet in South Korea
(the “Proposed Transaction”).


NOW THEREFORE, the Parties agree as follows:


ARTICLE 1.     PURPOSE


The purpose of this MOU is to confirm the intent and desire of FCE and POSCO
Energy in facilitating the discussions and collaboration between the Parties on
(i) cooperation between the Parties in respect with supply of modules for the
purpose of executing and performing of efficient and cost-effective long term
maintenance services to existing fuel cell fleet in South Korea, and (ii) the
development of market strategies to make the best use of potentials over Asia,
including South Korea, as fuel cell market. The Parties understand that such
collaboration may require amending certain of the Agreements subject to mutual
agreements.




ARTICLE 2. COOPERATION MARKET STRATEGIES AND LONG TERM SERVICES


a. In the event FCE desires to sell its products directly to customers in the
region of Asia, including South Korea (the “Targeted Market”), which certain
rights currently belong to POSCO Energy,





--------------------------------------------------------------------------------





POSCO Energy shall provide its best support to FCE to assist FCE achieving its
business objective. In order for FCE to sell its products in the Targeted Market
and for POSCO Energy to provide services under its current Long Term Services
Agreements (the “LTSA”), the Parties shall engage in discussions for amending
and agreeing to the terms and conditions of the relevant Agreements including
but not limited to licensing agreements, alliance agreement, Master Service
Agreement (the “MSA”) and the Module Procurement Agreement (the “MPA”), which
shall take place no later than September 30, 2017. The exclusive and irrevocable
right for FCE to sell its products in the Targeted Market shall be granted to
FCE in consideration of commissions to be paid to POSCO Energy for FCE’s sales
in the Targeted Market of any product for which POSCO Energy had a right to sell
under the Agreements prior to amendment. Any amendments to the Agreements agreed
on by the Parties to reflect the terms of this MOU will be likely to contain
reasonable and customary terms as deemed appropriate by the Parties, including
waivers of claims, events of default, and appropriate remedies.


b. The Parties shall collaborate on managing the global production volume of DFC
modules. To supplement POSCO Energy’s planned production and support existing
LTSAs, FCE shall negotiate with POSCO Energy as to the principle terms and
conditions to be included in the MPA. The Parties envisage to execute the MPA in
the future in connection with POSCO Energy’s long term plan of stack modules
procurement so that POSCO Energy may have reliable supply of stack modules
necessary in providing stable long term maintenance services to the existing
fuel cell fleet in South Korea. The Parties shall agree to the price of the FCE
Modules which price shall be reasonable and consistent with the unit price of a
FCE Module in previous contracts between the Parties and FCE shall agree to the
warranty term equivalent to a stack life as set forth in the specification of
the purchase contracts that the Parties customarily entered into.
  
c. The provisions of this Paragraph 2(c) are legally binding on the Parties.
Upon execution of this MOU, notwithstanding Paragraph 2(a) above, the Parties
acknowledge that FCE shall immediately commence market development activities
and seek to secure and fulfill orders to become the business and backlog of FCE
and/or FCE’s designated subsidiaries. POSCO Energy, by signing this MOU, waives
all rights to claim at any time that FCE is in breach of its rights under any of
the Agreements by engaging market and sales activities described in this
Paragraph 2(c) or otherwise seek to prevent FCE from engaging in market and
sales activity during the period prior to execution of definitive amendments to
the Agreements or termination of this MOU, whichever is earlier. For the sake of
clarity, FCE may fulfill any sales commitments secured in writing following any
such termination in the event the commitment was entered into prior to such
termination.


d.
During the pendency of this MOU, the Parties shall collaborate to pursue
investor opportunities in furtherance of the global market for fuel cells.



ARTICLE 3.     LANGUAGE


The negotiations will be conducted in English and all legal agreements relating
to the contemplated transactions, if and once agreed by the Parties to be
executed, will be prepared in English. The English version will control over any
translations.


ARTICLE 4.     MISCELLANEOUS


 
a.
Except for Paragraph 2(c) and Article 4 which shall be legally binding, the
Parties acknowledge and agree that, unless otherwise agreed between the Parties
herein, nothing in this MOU is intended






--------------------------------------------------------------------------------





to create nor shall be construed to create any legally binding obligations on
either Party, unless and until the execution of a definitive agreement between
the Parties. Unless the Parties agreed otherwise in Paragraph 2(c), the
Agreements remain in full force and effect in accordance with their terms.


b. The Parties shall engage in their commercially reasonable efforts to
consummate the transactions described in this MOU. If definitive amendments to
the Agreements are not entered into by the target date set forth in Paragraph
2(a), each Party shall have the right, but not the obligation to terminate this
MOU. Such termination shall be accomplished by thirty (30) day’s prior written
notice by the terminating Party to the other Party.


a.
This MOU, and the negotiations between POSCO Energy and FCE in connection with
the Proposed Transaction, and all disputes or claims arising out of or in
connection with them or their subject matter or formation (including
non-contractual disputes or claims) will be governed by and construed in
accordance with the laws of the state of New York, U.S.A., without giving effect
to the principles of choice or conflict of laws provisions thereof.



d. In the event of any dispute, controversy or claim (collectively, “Dispute”)
arising out of or relating to this MOU or its breach, termination or invalidity,
the Parties shall attempt in the first instance to resolve such Dispute through
friendly consultations. If the Dispute cannot be resolved through friendly
consultations between the Parties within ninety (90) days following the first
written request from a Party for consultations, then the Parties agree to settle
and resolve any Dispute by way of international arbitration with the
international arbitration rules of International Chamber of Commerce then
applicable with three (3) arbitrators to be appointed pursuant to the said
rules. The seat for arbitration shall be Singapore and the language of such
arbitration shall be English language.


e. Each Party is responsible for its own costs, fees and expenses incurred in
connection with the Proposed Transaction, including costs associated with its
own respective third party advisors (i.e., investment bank, legal advisor and/or
accounting firm) appointed by each Party in performing transaction services as
set forth in this MOU, including without limitation the preparation and
negotiation of this MOU and amendment of the Agreements, the definitive
transaction agreements and any documents contemplated by them.


f. This MOU is for the benefit of the Parties to it and is not intended to
benefit, or be enforceable by, anyone else.


g. Each Party agrees that it will continue to conduct its business and these
negotiations prudently, in good faith, in a commercially reasonable manner, and
in a manner that does not attract unfavorable publicity, or a negative
reputation in the energy industry, which in any case would be reasonably
expected to have a material adverse effect on the transactions contemplated
herein or on the fuel cell business or industry.









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties hereto have caused this MOU to be executed by
their duly
authorized representatives as of the day and year first set forth above.




For and on behalf of
 
 
For and on behalf of
 
 
 
 
 
 
POSCO Energy Co., Ltd
 
 
FUELCELL ENERGY, Inc.
 
 
 
 
 
 
/s/ Dong-Jun Yoon
 
 
/s/ Arthur A. Bottone
 
Name: Yoon, Dong-Jun
 
 
Name: Arthur A. Bottone
 
Position: President and CEO
 
 
Position: President and CEO
 
 
 
 
 
 
 
 
 
 
 








